Title: To Thomas Jefferson from Bernard Peyton, 25 March 1822
From: Peyton, Bernard
To: Jefferson, Thomas

Dear Sir,Rich’d
25 Mar: 22I recd a letter this morning from Mr Pleasants, covering a check on the Branch Bank of the United States at this place for $118, which I have passed to your credit as directed—The Ton of Leimp Plaistre you ordered, was ford on the 18th Inst: by Wren’s Boats, care U. D. Fitch Milton, & I hope has reached you before this.With great respect Dr Sir Yours very TrulyB. PeytonI have not able to get the note discounted you gave me at Monticello—B. P.